Title: To Thomas Jefferson from John Vaughan, 14 October 1805
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear 
                        sir,
                     Philad. 14 Oct. 1805
                  
                  I have the pleasure of enclosing a Copy of a letter I have recieved from Baron Humboldt, which has given me much Satisfaction. few who have visited us have been So well inclind to speak well of us.—I wish much the public would put at your disposal the means of acquiring a full knowledge of this Country & its resources—It would be both honorable & useful.
                  I remain with great respect Your friend & serv.—
                  
                     Jn Vaughan
                     
                  
               